Citation Nr: 1529613	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-25 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Entitlement to service connection for pulmonary hyperinflation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and April 2013 rating decisions of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for hypertension, and denied service connection for pulmonary hyperinflation, respectively.  The Veteran appealed the noncompensable rating assigned for hypertension.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected hypertension is more disabling than contemplated by his current rating, and that his pulmonary hyperinflation was incurred in service, due to work with chemicals.  

First, there are outstanding VA medical center (VAMC) records that were electronically reviewed by the RO, but were never associated with the paper or electronic claims file.  The January 2014 Statement of the Case (SOC) notes that VAMC records from Oklahoma City through November 2013 were electronically reviewed.  These records, however, are not associated with the claims file.  As there are outstanding VAMC treatment records that could contain updated information regarding the Veteran's hypertension, including hypertension readings, these records should be associated with the claims file.  

Next, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran claimed in his VA Form 9 Substantive Appeal that his pulmonary hyperinflation could be due to exposure to chemicals in service, including jet exhaust.  His DD 214 confirms that he worked in aircraft maintenance.  His service treatment records show that a January 2001 Addendum to Medical History where the Veteran circled "Yes" for jobs or hobbies which involve exposure to chemicals, dust, or loud noises; as well as another January 2001 notation that the Veteran was exposed to chemicals at work, and an April 2003 Occupational Health Examination noting that personnel were potentially exposed to JP-8, oil, hydraulic fluid, aircraft cleaning compounds, liquid oxygen, liquid nitrogen, and various sealing compounds.  The Veteran also submitted a February 2013 statement from a Dr. J.P.R., who stated that his hyperinflation could have "many etiologies including exposure to chemicals or other irritants."  While this tends to associate the Veteran's disability with his service, it is too speculative to base a grant of service connection on.  Nonetheless, the Veteran has demonstrated a current disability, exposure to chemicals during service, and evidence tending to link the two.  As such, the Veteran should be afforded a VA examination for his pulmonary hyperinflation.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated outstanding VAMC treatment records and associate them with the claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his pulmonary hyperinflation.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pulmonary hyperinflation began in or is etiologically related to any incident of the Veteran's military service.

The examiner is asked to elicit a complete history from the Veteran regarding his exposure to chemicals.  Attention is invited to the February 2013 doctor's opinion, as well as the following service treatment records.  The examiner is asked to clarify with the Veteran the following records and possible dates of chemical exposure:

i.  A January 2001 Addendum to Medical History where the Veteran circled "Yes" for jobs or hobbies which involve exposure to chemicals, dust, or loud noises; as well as another January 2001 notation that the Veteran was exposed to chemicals at work.

ii.  An April 2003 Occupational Health Examination noting that personnel were potentially exposed to JP-8, oil, hydraulic fluid, aircraft cleaning compounds, liquid oxygen, liquid nitrogen, and various sealing compounds.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

